Citation Nr: 0912460	
Decision Date: 04/03/09    Archive Date: 04/10/09	

DOCKET NO.  05-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial increased (compensable) 
disability evaluation for headaches associated with 
discogenic disease of the cervical spine. 

3.  Entitlement to an effective date earlier than February 2, 
2006, for the grant of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
VARO in Albuquerque, New Mexico, that denied entitlement to 
service connection for tinnitus, and a February 2007 rating 
decision that granted service connection for headaches and 
assigned a noncompensable disability evaluation, effective 
February 10, 2006, the date of a VA examination accorded the 
Veteran.  The Veteran has expressed disagreement with the 
denial of service connection for tinnitus, with the 
assignment of a noncompensable disability rating for service-
connected headaches, as well as with the effective date of 
February 2, 2006, assigned for the grant of entitlement to 
service connection for the headaches.  

The Board notes that service connection is in effect for a 
number of disabilities.  In addition to the headaches, 
service connection is also in effect for:  Radiculopathy of 
the right upper extremity, currently rated as 40 percent 
disabling; radiculopathy of the left upper extremity, 
currently rated as 30 percent disabling; discogenic disease 
of the cervical spine, currently rated as 30 percent 
disabling; residuals of a fracture of the left ankle, rated 
as 20 percent disabling; bursitis of the left hip, currently 
rated as 10 percent disabling; bursitis of the left knee, 
currently rated as 10 percent disabling; and scarring of the 
left ankle, currently rated as noncompensably disabling.  
With consideration of the bilateral factor, a combined 
disability rating of 80 percent has been in effect since 
September 23, 2002.  



FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
any current tinnitus is related to the Veteran's active 
service.

2.  The Veteran experiences headaches associated with his 
service-connected cervical spine disorder, with symptoms of 
characteristic prostrating attacks that he claims average 1 
in 2 months over a period of several months.

3.  The RO received an informal claim for "migraine headaches 
secondary to S/C cervical neck condition" on October 31, 
2003.

4.  A note from a private physician, dated October 5, 2005, 
indicated that the Veteran had headaches that were a 
consequence of his service-connected cervical spine 
disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for an initial disability rating of 
10 percent for headaches due to cervical spine disability, 
but not more, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8100 (2008).  

3.  An effective date of October 5, 2005, for the award of 
service connection for headaches secondary to service-
connected cervical spine disability is warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.155, 3.160, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the increased rating and effective date issues, the 
Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the service connection claim, a December 2003 VCAA 
letter provided information as to what evidence was required 
to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  The letter did not 
however, explain how VA establishes disability ratings and 
effective dates.  Moreover, while such information was later 
provided in a May 2008 communication, that letter concerned 
the migraine claim and not the tinnitus claim at issue here.  
Thus, there is a notice deficiency with respect to Dingess 
notice here. 
However, as the instant decision denies service connection 
for tinnitus, no disability evaluation or effective date will 
be assigned, rendering those considerations moot.  
Accordingly, there has been no affect on the essential 
fairness of the adjudication, overcoming any presumption of 
prejudice here.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

Further regarding the duty to assist, although a VA 
audiologic examination was conducted in May 2004, it does not 
contain an opinion of etiology as to the Veteran's tinnitus.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are several 
factors for consideration.  These are:  (1) Whether there is 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159.  

The Court has stated that the question of a causal 
relationship establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between any current disability or symptoms in the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus, but is to equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed below, the record is devoid of critical 
evidence indicating that any current tinnitus may be 
associated with the Veteran's military service.  There is not 
shown to be continuity of symptomatology between symptoms he 
currently experiences and any symptoms he had in service, and 
no competent medical evidence otherwise suggesting a 
relationship to service is of record.  Accordingly, an 
examination is not necessary, even under the low threshold of 
McLendon.  

In sum, the Board finds the Veteran has been provided ample 
opportunity to submit evidence in supporting his claims.  The 
Board notes that he is represented by a highly qualified 
service organization.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and, 
thus, no additional assistance notification is required.  

Service Connection: Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) Medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

In reviewing the evidence in the claims folder, the Board 
notes that the service treatment records are without 
reference to any complaints or findings indicative of 
tinnitus.  

The post service medical records are likewise without 
reference to any indication of the presence of tinnitus for 
years following service.  

When the Veteran was accorded a general medical examination 
by VA in November 1989, he stated at that time that other 
than pain in the left ankle, he "was in perfect health. . . 
."  No mention was made of ringing in the ears.  

Similarly, in early 1997, when he was seen for complaints 
primarily concerning his left ankle, past medical history 
contained no reference whatsoever to tinnitus.  

It was not until a claim was received in late October 2003, 
that there was the first indication of the presence of 
tinnitus.  The Veteran stated that it was secondary to in-
service noise exposure and to hearing loss.  However, the 
Board notes that service connection is not in effect for 
hearing loss.  

The Veteran was accorded an examination by a VA audiologist 
in May 2004.  He reported noise exposure in service as an 
Airborne Ranger.  Current examination showed normal hearing.  
It was stated "reports bilateral, mild, intermittent tinnitus 
since RVN, yet hearing loss is not present."  The Veteran 
indicates that he did not serve in Vietnam.  The Board 
acknowledges this to be the case, but notes that this 
incorrect notation is not critical to a fair and equitable 
determination.  

The record also includes a November 2008 statement from a 
private physician who first saw the Veteran in October 2008 
for tinnitus and hearing difficulties.  Notation was made of 
a "history of noise exposure in military."  The Board notes 
that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed . Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, in the case of cancer), (2) the lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether the lay 
evidence is competent and sufficient in the particular case 
is a factual determination.  

In the Board's judgment, the Veteran is not competent to 
diagnosis tinnitus attributable to his military experiences 
as an Airborne Ranger.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While he is competent to report that he 
has ringing in his ears, he does not have medical expertise 
to attribute the ringing in the ears to his military service.  
See, for example, Layno v. Brown, 6 Vet. App. 465 (1994).  

A significant lapse in time between service and post service 
medical treatment or evaluation may be considered as part of 
the analysis of a service connection claim and in this case, 
it weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Veteran has not submitted any medical 
opinion indicating any causal relationship between any 
current tinnitus and his military service.  The Veteran was 
seen on a number of occasions over the years for various 
problems, but did not refer to the presence of tinnitus until 
just the past few years, a time frame many years following 
service discharge.  The Board finds the persuasive evidence 
of record is against a finding that the Veteran has tinnitus 
attributable in any way to his active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Increased Ratings: Headaches

38 U.S.C.A. § 1155 sets forth provisions regarding disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings or reductions in earning capacity for 
specific injuries or combination of injuries."  The rating 
schedule provides for a grant of disability, ranging from 
10 percent to 100 percent in 10 percent intervals, upon which 
the payments of compensation shall be based.  
38 U.S.C.A. § 1155.  In addition, the "Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience."  38 U.S.C.A. § 1155.  

The Secretary promulgated 38 C.F.R. § 3.321(a), which 
requires the use of a "schedule for rating disabilities . 
.for evaluating the degree of disabilities in claims for 
disability compensation. . ." The provisions contained in the 
rating schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); acc'd 38 U.S.C.A. § 1155 (the ratings 
shall be based, as far as practicable, upon average 
impairment of earning capacity resulting from such injuries 
and civil occupations).  Separate diagnostic codes identify 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for his headaches is an appeal 
from the initial assignment of a disability rating.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, a noncompensable 
rating is in effect for cervicogenic headaches, pursuant to 
Diagnostic Code 8199-8100.

Diagnostic Code 8100 provides a 10 percent rating for 
migraines with characteristic prostrating attacks averaging 1 
in 2 months over the last several months.  A noncompensable 
rating is assigned with less frequent attacks.  A 30 percent 
disability rating is for assignment when there are 
characteristic prostrating attacks occurring on an average 
once a month or the last several months.  The maximum rating 
of 50 percent is for assignment when there are frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The pertinent evidence of record includes the report of a VA 
examination accorded the Veteran in May 2004.  At that time, 
the Veteran stated he had developed headaches about four 
years earlier about the same time he developed neck pain.  
They occurred virtually on a daily basis.  He related that 
Motrin was of some help to him.  He had also tried Celebrex 
and Vioxx with no help at the present time.  It was noted 
that despite his difficulties, he had been working full time.  
Clinical examination was unremarkable.  The examiner did not 
think the Veteran gave a description of migraine headaches.  
The history suggested the headaches were related to the 
cervical disc disease, but the examiner added "this should be 
a self-limited condition in someone this age with this degree 
of difficulty."  The examiner commented that this Veteran had 
never complained of headaches before and he thought for that 
reason that the subject of symptoms outweighed the objective 
findings.  He did not believe the Veteran had migraine 
headaches and he did not think they were service connected.  

The record includes an October 2005 statement from a private 
physician who reported that the Veteran had headaches which 
were the consequence of a "previous neck condition."  No 
elaboration was provided as to the etiology of the headaches.  

The Veteran was accorded a neurological disorders examination 
by VA in February 2006.  The claims file was available and 
reviewed.  It was noted that for the past three years, the 
Veteran had had difficulties with neck pain that extended 
upward to involve the parietal and frontal areas bilaterally.  
The Veteran stated that he woke up with a headache on a daily 
basis and he indicated the headaches were worse at the end of 
the day.  He noted photophobia associated with the headache.  
He did not refer to scotomata or phonophobia.  He had nausea, 
but no vomiting.  Applying an icepack to the forehead and 
lying down with a pillow under the neck provided some relief.  
In addition, he took Naproysn and Celebrex on an as needed 
basis with some relief.  With regard to work, he was 
performing a job that involved administrative work and a lot 
of computer work.  He was able to work through his pain and 
indicated he had only left work once because of headaches.  

Objectively, examination of the cerebella showed no ataxia, 
dyspnea, or difficulty doing finger to nose to finger testing 
or heel to shin testing.  The examiner opined that it was 
most likely that the headaches were caused by the cervical 
spine degenerative disc disease.  The assessment was cervical 
spine degenerative disc disease, with cervicogenic headaches.  
The examiner stated the Veteran currently appeared "to be 
mildly to moderately impaired due to this disorder."  

In a statement dated in February 2009, the Veteran's wife 
indicated that for the past several years she had seen him 
have "severe headaches at least a couple of times a week."  
She stated the only way he can get relief from the headaches 
was "by taking medication and then lying down in a dark, 
quiet room for the rest of the night until morning."  

In view of the above, the Board finds that a 10 percent 
rating is warranted for the Veteran's headaches.  Under 
Code 8100, this evaluation contemplates migraines with 
characteristic prostrating attacks on average once every two 
months.  The description of the Veteran's disability as being 
mildly to moderately disabling by the VA examiner in February 
2006 referred to the cervical disc disease, as well as to the 
headaches.  It is difficult from this statement to 
distinguish symptoms of the headaches from symptoms of the 
cervical disc disease.  However, the Board notes that the 
Veteran's wife and the Veteran himself have attested to his 
having difficulty with his headaches to such an extent that 
the Board believes the assignment of a 10 percent rating is 
in order for the entire appeal.  

While a 10 percent evaluation is found to be appropriate, for 
the reasons stated above, there is no basis for a rating in 
excess of that amount for any portion of the rating period on 
appeal.  Indeed, there has been no showing of economic 
inadaptability as required for the assignment of a 50 percent 
rating or prostrating attacks occurring once a month for 
several months as required for a 30 percent rating.  The 
Veteran himself has indicated he has been able to maintain 
his job on a full-time basis.  At the time of the February 
2006, examination, he indicated he had left work only once 
because of his headaches.  This is not indicative of the 
headaches being significantly incapacitating.  Based on a 
longitudinal review of the evidence of record during the 
appeal period, and with the resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that the 
headache disorder warrants the assignment of a 10 percent 
rating for the appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

Earlier Effective Date: Headaches

A February 2007 rating decision granted service connection 
for cervicogenic headaches.  The veteran contends that he is 
entitled to an earlier effective date for this award of 
service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in March 1989.  It is not in dispute that he failed 
to submit a claim of entitlement to service connection for 
headaches within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. 

Here, a review of the record reveals that in the Veteran's 
application for disability benefits received on October 31, 
2003, he stated that he was "filing S/C for migraine 
headaches secondary to S/C cervical neck condition."  There 
is no earlier claim of record.  In this regard, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2008).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to October 31, 
2003, indicating an intent to claim  entitlement to service 
connection for a headache disability.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

From February 19, 1997, service connection has been in 
effect, at compensable levels, for various disabilities as 
previously described.  Therefore, from that date forward, "a 
formal claim for compensation or pension has been allowed."  
Thus, 38 C.F.R. § 3.157 is potentially applicable here.  
However, the record contains no examination or 
hospitalization reports from February 19, 1997, but prior to 
February 2, 2006 (the effective date currently assigned) that 
relate to the Veteran's headaches.  Therefore, no informal 
claim is established under 38 C.F.R. § 3.157 in this case.

As noted above, the date of claim here is October 31, 2003, 
and no earlier informal claims have been identified.  The 
Board must now determine the date upon which entitlement 
arose.  Again, pursuant to 38 C.F.R. § 3.400(b)(2), the 
latter of such two dates controls and is the appropriate 
effective date.  

Again, the February 2, 2006, effective date currently 
assigned is based upon the date of a VA examination causally 
relating the Veteran's headaches to his service-connected 
cervical spine disability.  The RO found that examination to 
represent the date entitlement arose.  However, the record 
also contains a note written by private physician J.R.B. 
which stated that the Veteran "suffers from headaches which 
are a consequence of a previous neck condition."  That 
letter was dated October 5, 2005.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that entitlement to service connection was 
demonstrated as of October 5, 2005, based on Dr. J.R.B.'s 
letter.  Accordingly, the presently assigned effective date 
of February 2, 2006, should be moved back to October 5, 2005.  

Again, the date of claim is October 31, 2003.  The date 
entitlement arose is October 5, 2005.  The proper effective 
date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  
Therefore, an earlier effective date of October 5, 2005, for 
the grant of service connection for cervicogenic headaches is 
warranted here.  For the reasons already discussed, an 
effective date prior to that time is not justified.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for tinnitus is denied.  

An initial disability rating of 10 percent, but not more, for 
headaches is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 

An effective date of October 5, 2005, for the award of 
service connection for headaches is granted.    



	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


